I dissent from the decision of the Court in this case to the extent that it affirms the action of the trial court, at the second trial of this action, in permitting the *Page 142 
written stipulation entered into between the attorneys for the respective parties to be disregarded and, in consequence, denying the right of the defendants, under the stipulation, to introduce as evidence at the trial the testimony given by Lory B. Hatten, as a witness in behalf of the plaintiff, upon the first trial of this action. The first trial resulted in a judgment for the plaintiff in the sum of $10,000.00 which, on writ of error, was reversed by this Court on the sole ground that the undisputed testimony of Hatten and Smith, another witness for the plaintiff at that trial, established, as a matter of law, contributory negligence upon the part of plaintiff's decedent which precluded any recovery in the case.Gilkerson v. Baltimore  Ohio Railroad Company, 129 W. Va. 649,41 S.E.2d 188.
The material facts in this case are set forth in detail in the opinion of this Court in reversing the judgment entered by the circuit court upon the first trial and need not be repeated or discussed at length in this dissent. In that respect it is sufficient to say that, as they appear from the record, they are, in substance, the same upon each trial, except those shown by the testimony of Smith which was entirely different on the issue of contributory negligence of the decedent, Virgil Ray Gilkerson, from that given by him at the first trial, as appears from the opinion of the Court upon this writ of error, and those shown by the testimony of Hatten at the first trial, which testimony, though offered by the defendants under the stipulation, was not admitted by the court upon the second trial.
As already pointed out in the opinion of the majority, Smith and Hatten, two of the three survivors of the fatal wreck, were witnesses in behalf of the plaintiff at the first trial. They were riding in the rear seat of the automobile with Virgil Ray Gilkerson at the time of the collision which resulted in his death. Each of these witnesses is a plaintiff in separate actions which were pending at the time of the first trial to recover *Page 143 
damages from the same defendants for injuries caused in the same collision, and each of these witnesses testified positively, and without contradiction, at the first trial, that Virgil Ray Gilkerson, as the automobile in which he was riding in the rear seat approached the crossing, was looking "straight ahead." At the second trial, Smith was again offered as a witness for the plaintiff and, for no justifiable reason but for the apparent purpose of overcoming the disastrous result of his former testimony, changed his testimony given at the first trial, in which he swore that Gilkerson was looking "straight ahead," to testimony in which he swore that he did not know in which direction Gilkerson was looking immediately before the collision. The jury believed this second version, but that does not justify or condone the conduct of this witness or remove the grave suspicion of the falsity of his altered testimony. By this highly questionable means the plaintiff was able to introduce uncontradicted evidence from which a jury could properly infer that Virgil Ray Gilkerson was not guilty of contributory negligence and, by the introduction of Smith's new and different narrative and the omission of the former testimony of Hatten, Smith's first version, which, without contradiction, convicted Gilkerson of contributory negligence, was eliminated from the evidence in the case.
This surprising and substantial change of testimony can not pass unnoticed and, though the question of the credibility of Smith's testimony was of course for the jury, who believed his new story, the surrounding circumstances indicate to me that one or the other of his two clearly conflicting versions was dishonest and not due to confusion or mistake.
After Smith had changed his former testimony the plaintiff, who had subpoenaed Hatten and caused his presence during the trial, did not offer him as a witness. This attitude of the plaintiff would seem to have been prompted by one of two rather obvious reasons: either *Page 144 
Hatten would not change his former testimony, if produced by the plaintiff, and would contradict the new and different evidence given by Smith in behalf of the plaintiff, or, if Hatten intended to change his original version, the plaintiff expected, and by that course hoped to force, the defendants to use him as their witness and in that way introduce, as defense evidence favorable to the plaintiff, Hatten's changed testimony. The defendants declined to follow this course and instead relied upon the stipulation in an effort to introduce Hatten's known original testimony by offering it as shown by the record in the first trial.
Whatever may have been the reason for the stipulation entered into between counsel, as recited in its preamble, the clear agreement in the stipulation was to admit the evidence of any witness who had testified at the first trial, and the terms of the agreement are without qualification with respect to the presence of a witness who had previously testified. The language of that part of the stipulation which is clear and comprehensive is: "* * * it is agreed that either party to each of the above captioned cases may use the testimony of any witness given in the case of Henry A. Gilkerson, Administrator of the estate of Virgil Ray Gilkerson, deceased, in the subsequent trial of said case, or in the trial of any one or all of the above captioned cases." Of course without the stipulation the former testimony of Hatten would not be admissible if he was present or available to testify in person at the second trial of the case. This is a familiar rule of evidence. By virtue of the stipulation, however, upon which the defendants relied, they were entitled, in view of the unexpected situation which resulted from the unusual attitude of the plaintiff with respect to Hatten, to introduce Hatten's former testimony even though he was personally present and available as a witness. In the circumstances, I do not think the defendants should have been forced to risk a probable change of testimony by Hatten and, in the face of that obvious hazard, to offer him as their witness. His previous *Page 145 
testimony, after Smith had changed his story, was the only evidence available to the defendants in support of their defense of contributory negligence upon the part of Virgil Ray Gilkerson. It would have presented a conflict in the evidence upon that issue. It was material in that respect and would have disclosed to the jury the identical facts which, undisputed, caused this Court, on that single issue, to reverse the judgment rendered at the first trial. As a result of the foregoing unusual and unexpected circumstances the judgment entered by the trial court, after the defendants had been denied the right to submit to the jury the evidence given by Hatten in the first trial, is affirmed by this Court because of the absence of the original testimony of Smith and Hatten which established, at the first trial, uncontradicted facts with reference to the issue of contributory negligence of Virgil Ray Gilkerson.
Though a trial court may control and direct, in the exercise of its discretion, the use of a stipulation between the parties or their counsel, it should never exercise that discretion in a manner which results in prejudice to any right of a party. I think its action, in this case, in refusing to give effect to the stipulation, was prejudicial to the right of the defendants. The consequence is a final judgment which, on the controlling issue of contributory negligence, is supported by evidence of such uncertain character that it appears extremely doubtful if it is based upon truth and justice. When a situation of that kind develops, as I believe it does here, this Court has both the power and the duty to set aside the verdict and reverse the judgment. It should not passively view the obviously studied and deliberate act of one of the only two eye witnesses, in materially changing, at the second trial, his prior testimony upon a controlling issue and the clearly designed refusal of the plaintiff to offer the other eye witness as a witness, when such conduct produces or contributes to a verdict for the plaintiff, when all the other evidence is substantially the same in both trials, and when that evidence *Page 146 
and the omitted original testimony of those two witnesses resulted in a similar verdict at the former trial which was set aside by this Court because of the effect of their original testimony. To say that this Court must accept and approve the second verdict rendered in such circumstances amounts to a denial of its essential power to require and enforce right and justice in any and every case.
The inherent power of a court to set aside a stipulation entered into between attorneys for the parties should not be exercised in a manner which operates prejudicially to the right of any party to the stipulation. "Valid stipulations which have been acted upon so that the parties cannot be placed in statu quo will be enforced unless some good cause is shown for refusal to do so." 50 Am. Jur., Stipulations, Section 12. A stipulation, fairly made, will not be set aside when such action will likely result in a serious injury to a party. 50 Am. Jur., Stipulations, Section 14. Stipulations fairly and voluntarily entered into between lawyers representing the litigants in a case should be scrupulously kept and performed. They should not be circumvented or violated to the prejudice of those to whom they were intended to apply, and, as a general rule, they ought to be recognized and enforced by the court in which they were made and filed. In Cole v. State CompensationCommissioner, 114 W. Va. 633, 173 S.E. 263, cited in the opinion of the majority, this Court held that a stipulation may be set aside at the request of one of the parties when entered into through improvidence, if both parties can be restored to the same condition that existed when the agreement was made. The rule of that case, however, has no present application, because the stipulation here involved was not entered into improvidently, and the action of the trial court in disregarding it produced a detrimental change in the original position of the defendants and deprived them of a fair opportunity to introduce the evidence which, without contradiction, this Court considered decisive of a controlling issue in the case upon the first trial of this *Page 147 
action. It is manifest that counsel for the defendants did not expect, or have reason to believe, that Smith would change his former testimony, or that the plaintiff would not offer Hatten, the only other available eye witness, as a witness, until those surprising and unusual events occurred during the second trial. In that situation I think the defendants were entitled to rely upon and have the benefit of the stipulation which was fairly entered into between the parties by their attorneys; and the refusal of the trial court to recognize their right in that respect was prejudicial and constituted reversible error. For that reason I would reverse the judgment and award the defendants a new trial.
I am authorized to say that Judge Fox concurs in this dissent.